STONE, J.
If the complainant, Clara Brown, have any interest or estate in the lands, their issues or profits, or any right to occupy them, which she has not forfeited, her remedy at law was adequate and complete. Whatever claim or right-*117she had, was what tb-e law calls a legal title, or right to the possession; and if not lost by abandonment, there was no impediment to its assertion in answer to the action of ejectment. Having a plain and adequate remedy at law, her bill is without equity.—1 Brick. Dig. 639, section 3.
Reversed, and bill here dismissed. Let the costs, including costs of the appeal in this court and the court below, be paid by Mrs. Clara Á. Brown. This judgment to take effect as of July 16th, 1878, when this cause was submitted.